        Case 3:19-cv-00413-VLB Document 105 Filed 06/05/20 Page 1 of 7



                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT



                                        :
 JOSSEAN CRISPIN,                       :
     Plaintiff,                         :
                                        :
       v.                               :           No. 3:19-cv-413 (VLB)
                                        :
 ANDREA REISCHERL, et al.,              :
     Defendants.                        :
                                        :


                      RULING ON MOTION FOR SANCTIONS

      Plaintiff, Jossean Crispin, has filed a motion seeking sanctions against all

defendants for spoliation of evidence. He alleges that he submitted requests under

the state Freedom of Information Act that various surveillance recordings be

preserved but that the requests were denied.

      Spoliation refers to “the destruction or significant alteration of evidence, or

the failure to preserve properly for another’s use as evidence in pending or

reasonably foreseeable litigation.” Taylor v. City of New York, 293 F.R.D. 601, 609

(S.D.N.Y. 2013) (quoting West v. Goodyear Tire & Rubber Co., 167 F.3d 776, 779 (2d

Cir. 1999)). A party seeking sanctions for spoliation of evidence must show “(1)

that the party having control over the evidence had an obligation to preserve it at

the time it was destroyed; (2) that the records were destroyed with a culpable state

of mind; and (3) that the destroyed evidence was relevant to the party’s claim …

such that a reasonable trier of fact could find that it would support that claim.” Id.

(quoting Residential Funding Corp. v. DeGeorge Fin. Corp., 306 F.3d 99, 107 (2d
        Case 3:19-cv-00413-VLB Document 105 Filed 06/05/20 Page 2 of 7



Cir. 2002)).

       The Federal Rules of Civil Procedure authorize the district court to impose

sanctions against a party for failing to preserve electronically stored information

in anticipation of litigation. Fed. R. Civ. P. 37(e).      Plaintiff’s motion concerns

preservation of video surveillance footage which would be electronically stored

information. To impose sanctions, the district court must find that the lack of the

information caused prejudice to plaintiff and that the defendant “acted with the

intent to deprive [plaintiff] of the information’s use in the litigation.” Fed. R. Civ. P.

37(e)(1) & (2).

       The obligation to preserve evidence falls only on “the party having control

over the evidence … at the time it was destroyed.” Residential Funding Corp., 306

F.3d at 107. The plaintiff states that all his requests to preserve video recordings

were referred to defendant Jackson. Thus, the Court assumes that he was the party

in control of the evidence and, therefore, the only defendant against whom

sanctions could be assessed.

       Department of Correction Administrative Directive 6.9(10)(B), available at

portal.ct.gov/DOC/AD/AD-Chapter-6, governs requests for preservation of video

recordings that are not associated with documented incidents.              The directive

provides that the request must be received prior to 14 days from date of the event

or incident sought to be preserved and the request must include the date, time,

location, description of the video, and explanation for the requested video.

Directive 6.9(10)(B)(1) & (2).

       Plaintiff identifies five incidents where requested recordings were not



                                            2
       Case 3:19-cv-00413-VLB Document 105 Filed 06/05/20 Page 3 of 7



preserved: (1) a letter and Inmate Request, both dated July 19, 2018, to defendant

Lizon seeking preservation of the May 9, 2018 incident and other more recent

incidents of unspecified dates with follow-up Freedom of Information Act requests

dated July 30, 2018 and September 18, 2018; (2) a December 20, 2018 request to

defendant Jackson to preserve the recording of a December 18, 2018 incident; (3)

a request to defendant Jackson to preserve a recording of plaintiff speaking to

defendant Jackson on January 10, 2019 about video preservation; (4) Freedom of

Information Act request dated October 15, 2018 for video preservation sent to

defendant Jackson and Officer Bolduc and resubmitted on October 27, 2018 and

November 5, 2018 after the initial request was denied; and (5) a letter dated

February 4, 2019 seeking to preserve recordings for use in civil litigation which

defendant Jackson denied on March 5. 2019. The Court considers whether each of

these instances meet the Rule 37 requirements for imposition of sanctions.

      Incident 1

      The defendants concede that when defendant Jackson received plaintiff’s

request in September 2018, he reported that the tapes recording the May 2018 and

July 2018 dates had been re-used. Defendant Jackson made this statement by

merely checking the date of the requested footage to determine availability.

Defendant Jackson has submitted an affidavit stating that some footage from the

May 2018 incident had been preserved in connection with the Department of

Correction investigation of the incident and the defendants represent that plaintiff

was provided access to this recording through discovery in this case. In addition,

plaintiff’s request was dated July 19, 2018, more than 14 days after the incident.



                                         3
        Case 3:19-cv-00413-VLB Document 105 Filed 06/05/20 Page 4 of 7



Thus, the request for any footage beyond that preserved as part of the investigation

is untimely.   Any request for sanctions for failing to preserve the May 2018

recording is denied.

      The other dates associated with this incident are July 19, 2018, and in the

follow-up FOIA request, September 19, 2018. Plaintiff states that he was verbally

harassed, and his cell was “trashed” on July 19, 2018. He does not state what

occurred on September 19, 2018. Doc. #95 at 28, 30, 33. The September 19, 2018

footage was preserved in response to the FOIA request. Id. at 34. The request was

received too late to preserve the July 19, 2018 footage.

      Plaintiff states that defendant Purdy made a harassing comment and stated

he would “trash” plaintiff’s cell when he searched it.        The footage plaintiff

requested was unit surveillance footage which is video only.         Decl. of Brian

Jackson, Doc. # 102-1 ¶ 10. The footage would not support plaintiff’s allegations

about what defendant Purdy said. Nor would it show, as plaintiff alleges, that legal

work was missing from plaintiff’s call or whether the toilet paper was in the toilet

as plaintiff alleges.   Thus, plaintiff has not shown that the lack of the recording

would prejudice his prosecution of this case.

      Plaintiff submitted his initial request as part of an Inmate Request

complaining about defendant Purdy’s conduct. On August 17, 2018, defendant

Lizon addressed the conduct issue and informed plaintiff that video preservation

requests should be addressed to defendant Jackson. Doc. #95 at 28-31. The only

request received by defendant Jackson was dated September 18, 2018, a month

later, at which time the July footage no longer existed. Id. at 32-34. Plaintiff has



                                          4
       Case 3:19-cv-00413-VLB Document 105 Filed 06/05/20 Page 5 of 7



submitted no evidence suggesting that defendant Jackson denied the request with

the intent to deny plaintiff use of the recording in this case. The request for

sanctions is denied.

      Incident 2

      Plaintiff’s second example involves a request to preserve a December 18,

2018 incident. His attached letter, however, requests video from December 20,

2018. Plaintiff states that he requires the video to show “manipulation of grievance

procedures.” There are no claims in this action relating to grievance procedures.

Thus, plaintiff could not be prejudiced in litigating this case. Any motion for

sanctions relating to evidence of such a claim is denied.

      Incident 3

      Plaintiff’s third incident involves a recording of him speaking to defendant

Jackson on January 10, 2019 about video preservation. First, as stated above, the

surveillance cameras record video only. Thus, the subject of the conversation

cannot be discerned from the recording. Second, there is no claim in this case

regarding video preservation. Sanctions are not warranted.

      Incident 4

      This incident concerns plaintiff’s request of recordings of multiple shifts per

day from September 14, 2018 through October 16, 2018. He stated that he wanted

a record of any correctional officer who walked by his cell during this time.

Defendant Jackson denied the request, stating that it was unduly burdensome and

constitutes a request for personal surveillance. Plaintiff attaches to his motion

annotated copies of the denial notices stating that September 14-27 footage would



                                         5
        Case 3:19-cv-00413-VLB Document 105 Filed 06/05/20 Page 6 of 7



show that defendant Purdy was in the unit at times he should not have been there

and that the footage would show the times that defendant Purdy stopped at

plaintiff’s cell and threatened him. Doc. #95 at 42, 43. Plaintiff contends that he

communicated this information to defendant Jackson by letter, but defendant

Jackson denies receiving any such communication.

      The recordings contain no audio component. At most, they would show that

defendant Purdy passes by or stopped at plaintiff’s cell. Thus, the recordings

would not support a claim for threats. The only allegation referencing these dates

are that defendant Purdy issued two disciplinary reports between September 14

and 27, 2018, and plaintiff spoke to Lieutenant Lindsay, Lieutenant Roberts, and

Captain Robles. Plaintiff makes no showing in support of his motion for sanctions

showing that denial of his request for preservation has prejudiced his ability to

prosecute this case. Nor has he shown that defendant Jackson’s stated reasons

for denying the requests were pretextual and that he acted with the intent to deprive

plaintiff of the recordings for use in this case. In addition, plaintiff’s request is

dated October 15, 2018. Regarding the September dates, the request is untimely

under Directive 6.9(10). The request for sanctions is denied.

      Instance 5

      The final instance is a February 4, 2019 request for preservation of

recordings from January 21, 2019 through January 25, 2019 and January 28, 2019

for use in civil litigation.   Defendant Jackson denied the request as overly

burdensome and requesting personal surveillance.          He stated there was no

allegation of an incident involving plaintiff on those dates and it was not the



                                         6
        Case 3:19-cv-00413-VLB Document 105 Filed 06/05/20 Page 7 of 7



practice of the department of correction to conduct investigations at an inmate’s

request. Doc. #95 at 51.

      There are no claims in this case alleged to have occurred on those dates and

plaintiff fails to indicate how lack of these recordings will prejudice him in litigating

this case. Further, in light of defendant Jackson’s stated reasons for denying the

request, plaintiff has not shown that defendant Jackson acted with the intent to

deprive plaintiff of use of the recordings in litigating this case. Any motion for

sanctions for failing to preserve the recordings is denied.

                                      Conclusion

      Plaintiff’s motion for sanctions [Doc. #95] is DENIED.

      SO ORDERED.

      Dated this 5th day of June 2020 at Hartford, Connecticut.

                                               /s/
                                         Vanessa L. Bryant
                                         United States District Judge




                                           7
